Poland, Ch. J.
The testimony of the two witnesses, Green and *658Hardy, was properly admitted and properly submitted to the jury as tending to prove violations of the statute against unlawful traffic in ardent spirits.
1st. The testimony of these witnesses tended to prove a sale of liquor by the defendant. They procured the liquor of the defendant at his place of business, and paid him for it. These were all the facts they testified to, and prima facie, this was a sale of the liquor by the defendant to them. All that they said about the defendant’s sending for the liquor and procuring it for them as their agent, seems to have been mere talk ; they knew nothing in relation to its being sent for, or procured for them by the defendant, and for aught they knew it was the defendant’s liquor they received. As this conversation accompanied the transaction of obtaining the liquor, the defendant had the right to have it received and weighed, as tending to qualify and give character to the act. But the jury might have been satisfied from the evidence of these witnesses, or other evidence or circumstances appearing in the case, that this talk about sending for the liquor for them, and acting as their agent, was all a mere pretence and sham, got up for the purpose of covering up and concealing a real sale of the defendant’s own liquor. The court did not instruct the jury that the evidence of each of these witnesses, or both of them, if believed, proved an offence against the law, but only that it had a legal tendency in that direction, and was proper for them to consider.
2d. If the jury believed that the defendant was acting as the agent of these witnesses in sending for, and procuring liquor for them, then the evidence tended to prove a case of furnishing, by bringing or transporting intoxicating liquors “to be divided among, or distributed to others.” Hardy testified that when he sent by the defendant to get liquor for him, the defendant said “a number wanted some.”
The exceptions show that all the witnesses who testified to procuring liquor of the defendant, obtained it at his store, — his place of business.
Now if it were true that the defendant did not keep liquors for sale at his store, but made himself an agent and carrier merely, to procure it for division and distribution among his customers, this was equally a violation of the statute.
*659In either of the above views the evidence was proper to be submitted.to the jury, and as no exception was taken to the charge, we are to assume that it was submitted with all proper explanation and limitation.
The defendant’s exceptions are therefore overruled.